UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-01639 Engex, Inc. (Exact name of registrant as specified in charter) 44 Wall Street, 2nd Floor, New York, NY 10005 (Address of principal executive offices) (Zip code) CT Corporation, 111 Eight Avenue, New York, New York 10011 (Name and address of agent for service) Registrant's telephone number, including area code: 212-495-4519 Date of fiscal year end: September 30 Date of reporting period: March 31, 2007 Item 1.Reports to Stockholders. Directors J. Morton Davis Jerome Fisch Dov Perlysky Howard Spindel Leonard Toboroff ENGEX, Inc. Officers J. Morton Davis, Chairman of the Board and President David Nachamie, Secretary Gilbert Jackson, Treasurer Custodian Bank of America 100 Federal Street, 17th Floor FINANCIAL STATEMENTS Boston, Massachusetts 02110and SEMI-ANNUAL REPORT Transfer Agent American Stock Transfer & Trust Co. 59 Maiden Lane March 31, 2007 New York, New York 10038 Independent AccountantsENGEX, INC. is listed on the Raich Ende Malter & Co. LLPAmerican Stock Exchange (AMEX) 1375 BroadwaySymbol - EGX New York, New York10018 Engex, Inc. 44 Wall Street New York, New York10005 (212) 495-4200 ENGEX, INC. STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (UNAUDITED) Assets: Investment in securities at market value (identified costs - $9,675,417) (Notes 1(a) and 5) $ 12,955,580 Private investments at fair value (identified cost - $2,971,254) (Note 1(a)) 499,675 Other assets 43,275 TOTAL ASSETS $ 13,498,530 Liabilities: Accounts payable and accrued expenses 206,822 Due to custodian (Notes 5 and 6) 1,467,853 TOTAL LIABILITIES 1,674,675 COMMITMENT AND CONTINGENCIES (Note 6) NET ASSETS APPLICABLE TO OUTSTANDING SHARES $ 11,823,855 NET ASSET VALUE PER SHARE $ 8.07 NET ASSETS APPLICABLE TO OUTSTANDING SHARES: Common stock - $.10 par value: Authorized – 2,500,000 shares, Issued – 1,465,837 shares 146,583 Additional paid-in capital 13,945,056 Unrealized depreciation on investments 808,583 Cumulative net realized loss from investment transactions (2,036,966 ) Undistributed net investment income (1,039,401 ) NET ASSETS $ 11,823,855 The accompanying notes are an integral part of this statement. 1 ENGEX, INC. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2007 (UNAUDITED) Number of Shares Market Value COMMON STOCK (109.57%) Biotechnology (99.1%) Enzo Biochem, Inc.*(a) 663,496 Shares $ 10,005,520 Keryz Biopharmaceutical*(a) 162,100 Shares 1,705,292 $ 11,710,812 Technology (0.7%) Silverstar Holdings Ltd.* 51,600 Shares 85,140 Gaming Industry (5.4%) American Vantage Company* 474,500 Shares 645,320 Distribution (4.3%) U.S. China IND Exchange*(a) 29,524 Shares 514,308 TOTAL INVESTMENT IN MARKETABLE SECURITIES (IDENTIFIED COST - $9,675,417) $ 12,955,580 PRIVATE INVESTMENTS* (4.4%) Etilize Inc. 506,756 Shares $ 375,000 GMP Companies 50,000 Shares 4,675 Corente, Inc. 11,793 Shares - Surgivision Series A Pfd 300,000 Shares 120,000 TOTAL PRIVATE INVESTMENTS (4.2%) (COST IDENTIFIED- $2,971,254) $ 499,675 *Non income-producing securities (a) Pledged as collateral against margin balance at custodian The accompanying notes are an integral part of this statement. 2 ENGEX, INC. STATEMENT OF OPERATIONS For The Six Months Ended March 31, 2007 (UNAUDITED) INVESTMENT INCOME: Dividends $ 385 Miscellaneous 2,380 $ 2,765 Expenses: Professional fees $ 102,718 Management fees – affiliate 48,231 Insurance 29,957 Interest Expense 52,322 Custodian and transfer fees 44,128 Directors’ fees and expenses 10,500 Shareholders’ reports and printing 10,032 Other taxes 3,229 Miscellaneous 1,271 Total Expenses 302,388 INVESTMENT LOSS BEFORE INCOME TAXES (299,623 ) INCOME TAX EXPENSE (BENEFIT) Current - Deferred - - NET INVESTMENT LOSS (299,623 ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain or loss from securities transactions - Net change in unrealized appreciation on investments 2,136,997 NET INCREASE ON INVESTMENTS 2,136,997 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 1,837,374 The accompanying notes are an integral part of this statement. 3 ENGEX, INC. STATEMENT OF CHANGES IN NET ASSETS For The Six Months Ended March 31, 2007 and 2006 (UNAUDITED) 2007 2006 Increase (decrease) in net assets from operations: Investment (loss) – net $ (299,623 ) $ (429,443 ) Net realized gain (loss) on securities transactions - - Change in unrealized appreciation on investments 2,136,997 (2,548,194 ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS 1,837,374 (2,977,637 ) NET INCREASE IN NET ASSETS RESULTING FROM CONVERSION OF DEBT TO EQUITY 4,324,235 NET INCREASE (DECREASE) IN NET ASSETS 6,161,609 (2,977,637 ) NET ASSETS – BEGINNING OF PERIOD 5,662,246 8,639,883 NET ASSETS – END OF PERIOD $ 11,823,855 $ 5,662,246 The accompanying notes are an integral part of this statement. 4 ENGEX, INC. STATEMENT OF CASH FLOWS For The Six Months Ended March 31, 2007 (UNAUDITED) Cash flows provided by operating activities Investment loss – net $ (299,623 ) Net realized and unrealized gain on investments 2,136,997 1,837,374 Adjustments to reconcile net increase in net assets to net cash provided by operating activities: Change in operating assets: Securities owned (2,015,322 ) Private investments at fair value (121,675 ) Current income taxes receivable 57,280 Other assets (3,835 ) Change in operating liabilities: Accounts payable and accrued expenses 72,695 Net cash in used in operating activities (173,483 ) Cash flows provided by financing activities Increases in loan from Chairman-net 60,000 Increase in margin loan 113,483 Net cash provided by financing activities 173,483 Net increase (decrease) in cash and balance at beginning and end of the year $ - Supplement disclosure of cash flow information: Cash paid for interest $ 52,322 Non cash financing activity: Conversion of Chairman’s debt to equity and additional paid-in capital $ 4,324,237 The accompanying notes are an integral part of this statement. 5 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Engex, Inc. (“The Fund”) is registered under the Investment Company Act of 1940, as a nondiversified, closed-end investment company.The investment objective of the Fund is to seek a high total return consisting primarily of realized and unrealized gains on its equity investments. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements: (a) SECURITY TRANSACTIONS – Security transactions are accounted for on the trade dates the securities are purchased or sold. Dividend income and distributions to shareholders are recorded on the ex-dividend date. (b) SECURITY VALUATION– Investments in securities traded on a national securities exchange are valued at the last reported sales price on March 31, 2007. Securities traded on the over-the-counter market and listed securities for which no sale was reported on that date are valued at the last reported bid price. Investments for which quotations are not readily available are valued at fair value, as determined by the Board of Directors.These estimated values may not reflect amounts that could be realized upon immediate sale, or amounts that ultimately may be realized.The estimated fair values also may differ from the values that would have been used had a liquid market existed, and such differences could be significant. (c) FEDERAL INCOME TAXES – The Fund no longer qualifies under subchapter M of the Internal Revenue Code as a regulated investment company, and accordingly, is taxed as a regular corporation. (d) USE OF ACCOUNTING ESTIMATES - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. NOTE 2.INVESTMENT ADVISOR AND TRANSACTIONS WITH AFFILIATED PERSON The Fund has entered into an investment advisory agreement (the “Agreement”) with American Investors Advisors, Inc. (“Advisors”), which is wholly owned by the Chairman of the Fund.Certain officers of Advisors are also officers of the Fund.Under this agreement, Advisors will serve as an investment advisor of the Fund for a fee computed at an annual rate of 1.0% of the Fund’s average weekly net assets.For the six months ended March 31, 2007, Advisors earned a management fee of $48,231, of which $28,696 was due to Advisors at March 31, 2007 and is included in accrued expenses in the accompanying statement of assets and liabilities. On January 4, 2007, the Chairman was issued 488,614 shares of the Fund in exchange for the cancellation of the Fund's debt to him in the amount of $4,324,237.The exchange was based on the closing price of the Fund's shares of $8.85 on the AMEX on January 3, 2007.The net asset value of the Fund on that date was $7.92. 6 ENGEX, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 3.INVESTMENT TRANSACTIONS For the six months ended March 31, 2007, purchases and sales of investment securities were $0 and $0 respectively.Gross unrealized appreciation amounted to $4,377,755 and gross unrealized depreciation amounted to $3,569,172 at March 31, 2007. NOTE 4.DUE TO BROKER – MARGIN LOAN The Fund has a margin loan payable to its broker.Such loan bears interest at a rate which varies with the broker’s prime lending rate.The interest paid during the six months ranged from a rate of 6.10% to 8.0% with a weighted average interest rate 6.98%.The maximum loan outstanding and the weighted average amount of loans (computed on a monthly basis) during the six months were $1,476,853 and $1,350,879 respectively. At March 31, 2007, the margin loan was $1,467,853 and was collateralized by certain Fund investment securities aggregating $12,225,120. NOTE 5.FAIR VALUE OF FINANCIAL INSTRUMENTS Investments in securities are carried at market value or estimated fair value.Management has estimated that the carrying amount of the margin loan approximates fair value due to the variable interest rate of the loan. Fair value estimates are made at a specific point in time, are subjective in nature, and involve uncertainties and matters of significant judgment.Settlement of the Fund’s debt obligations at fair value may not be possible and may not be a prudent management decision. NOTE 6.CONCENTRATIONS OF CREDIT RISK The Fund presently intends to seek investment opportunities in one or more additional companies in which it would acquire a controlling interest.While such acquisitions are likely to bring the Fund closer to its expressed intention of seeking to deregister under the Investment Company Act of 1940, they are likely to require a substantial investment of the Fund’s assets and a further concentration of the Fund’s investments in particular companies or industries.Such concentration might increase the risk of loss to the Fund as a result of the negative results or financial condition of any particular company and/or industry. The Fund has borrowed funds in connection with its investment portfolio, and plans to continue to do so, and to consider various alternative means of doing so which may be available to it.Such borrowings are presently limited by certain asset coverage requirements under the Investment Company Act of 1940.By increasing the amount of such leverage utilized by the Fund, opportunities may be enhanced, but certain risks are created, including a higher volatility of the net asset value of the Fund’s common stock and potentially higher volatility in its market value.When monies are borrowed by the Fund, creditors have a fixed dollar claim on the Fund’s assets and income, which is prior to any claim on the Fund’s assets, and income by its stockholders.Therefore, any relative decline in the value of the Fund’s assets or the income it receives will cause the net asset value of the Fund’s stock and any income available to it to decline more sharply than if there were no such prior claims. 7 ENGEX, INC. FINANCIAL HIGHLIGHTS Six Months EndedYears Ended September 30, March, 2007 2006 2005 2004 2003 Per share operating performance (For a share of capital stock outstanding throughout the period): Net asset value – beginning of period $ 5.79 $ 8.84 $ 9.47 $ 9.46 $ 6.50 Income from investment operations: Net investment income (loss) (0.21) (0.44) (0.46) (0.47) (0.47) Net realized and unrealized gain (loss) on investment transactions 2.18 (2.61) (0.17) 0.48 3.43 Total from investment operations 1.97 (3.05) (0.63) 0.01 2.96 Increase in net asset value due to conversion of debt to capital stock 0.31 Total increase (decrease) in net asset value for the period 2.28 (3.05) (0.63) 0.01 2.96 Net asset value – end of period $ 8.07 $ 5.79 $ 8.84 $ 9.47 $ 9.46 Number of shares outstanding at end of period 1,465,937 977,223 977,233 977,233 977,233 Market value at end of period 7.84 7.55 10.55 9.20 11.65 Average debt per share 2.43 5.56 5.38 6.41 6.21 Ratios: Expense to average net assets 3.76% 6.87% 4.56% 4.61% 5.51% Net investment income (loss) to average net assets (3.73%) (6.37%) (4.64%) (4.72%) (5.68%) Portfolio turnover 0.00% 0.00% 3.56% 4.26% 0.00% Total Return (a) 3.84% (28.44%) 14.67% (21.03%) 88.51% (a) Total Return.A periodic measure of a fund’s overall change in market value, which assumes the reinvestment of dividends and capital gain distributions. 8 ENGEX, INC. SUPPLEMENTAL INFORMATION (UNAUDITED) Independent Auditor Change Raich Ende Malter & Co. LLP was the independent auditors of the Fund for the fiscal year ended September 30, 2006 and was the independent auditors that provided the financial statements for the fiscal year ended September 30, 2005.Eisner LLP had been approved, and the approval was ratified by stockholders, as the Fund’s independent auditors for the fiscal year ended September 30, 2005.On March 23, 2005, the Audit Committee, on behalf of the Fund, upon recommendation of Fund management, terminated the engagement of Eisner LLP.There were no disagreements between the Fund and Eisner. During the past two fiscal years, neither of the principal accountant’s reports on the financial statements of the Fund contained an adverse opinion or a disclaimer of opinion, and was neither qualified nor modified as to uncertainty, audit scope, or accounting principles. Board of Directors Name and Age Position(s) Held with the Fund Length of Time Served Principal Occupation During Past 5 Years Other Directorships Held in Public Companies Directors Considered to be “Interested Persons” J. Morton Davis, 78 President and Director Since 1968. Chairman, President, Director and sole stockholder of D.H. Blair Investment Banking Corp.; President, Chairman and CEO of the Investment Adviser. None Dov Perlysky, 44 Director Since 1999. Managing member, Nesher, LLC (financial services) (November 1, 2002 to present); Vice President, Private Client Group at Laidlaw Global Securities (to October 31, 2002). Pharma-Bio Serv, Inc. Directors Considered to be Independent Jerome Fisch, 80 Director Since 1975. Attorney. None Howard Spindel, 61 Director Since 2004. Senior Managing Director, Integrated Management Solutions (consulting). Pharma-Bio Serv, Inc. Leonard Toboroff, 74 Director Since 1993. Vice President of Varsity Brands, Inc. (successor to Riddell Sports, Inc.) (sports equipment manufacturer and distributor). Allis/Chalmers Energy Corp. Board Approval of Investment Advisory Agreement At its meeting held on January 4, 2007, the Directors of the Fund, including all of the Directors who are not “interested persons” (as such term is defined in Section 2(a)(19) of the Investment Company Act of 1940), met in person and voted to approve the continuation of the investment advisory agreement between the Fund and American Investors Advisers, Inc. (the 9 ENGEX, INC. “Advisers”) (the “Agreement”).In reaching their decision to approve the continuation of the Agreement, the Directors considered information requested by them and provided by the Adviser. In addition to discussing the Adviser’s capabilities with management of the Adviser, the Directors received materials provided by Lipper, Inc. (“Lipper”) comparing the Fund’s expenses and performance with other similar funds determined by Lipper to be comparable to the Fund.In addition, the Directors received from Fund counsel a memorandum discussing the legal standards for their consideration of the Agreement.In their deliberations, the Directors did not identify any particular information that was all important or controlling, and each Director may have attributed different weights to various factors.The Directors considered whether the continuation of the Agreement would be in the best interests of the Fund and its stockholders and whether the fee to be made under the Agreement was fair and reasonable in relation to the services to be rendered by the Adviser. With respect to the nature, extent and quality of the advisory services provided by the Adviser, it was noted that the Fund was the only entity utilizing the Adviser’s services and that it was the smallest fund in the expense group provided by Lipper in its customized report, making it difficult to make direct comparisons given the fixed expenses incurred and minimum services that must be provided in managing the Fund.The Directors determined that the Adviser’s general investment philosophy had not changed and concluded that, because of the size of the Fund and the likelihood that another adviser would be unwilling to manage a portfolio of the Fund’s size at the fee currently being paid, it was impractical for the Directors to consider a different adviser.Based on this review, the Directors concluded that retaining the Adviser would be most appropriate for the Fund. In assessing the fee to be paid by the Fund, the Directors noted that the Fund was below the median with respect to the fees paid by the Lipper comparison group.It was also noted that the Fund ranked seventh in the Lipper expense group of seven companies and that its ranking had not changed from previous years.The Directors considered that the Adviser does not waive any of it fee, nor does it reimburse to the Fund any of the Fund’s expenses.The Directors concluded that because the Fund was significantly smaller that any other fund in the comparative group, evaluating the Fund with respect to the other funds was of little relevance. The Directors also considered the Fund’s performance for the quarter ended September 30, 2006, and the one-, three- and five-year periods ending September 30, 2006.The Directors noted that performance was unfavorable (5th quartile) for all of the periods when measured against the Lipper performance groups.The Directors recognized that the Fund was unique in that more than 60% of its portfolio was comprised of the securities of one issuer, and that the Fund’s performance would generally not improve until the value of those securities improved. The Directors noted that even though the Adviser was financially sound, it generally did not make a profit from the fees paid by the Fund.They also noted that since common management by the Adviser was not shared with other funds, it was difficult for the Adviser to realize economies of scale and that, as a closed-end fund, the Fund’s assets would not grow. Based on it evaluation of all materials factors, including those described above, the Directors concluded that the continuation of the Agreement was in the best interests of the Fund and its stockholders. Portfolio Holdings The Fund files a complete schedule of its portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 10 Proxy Voting A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available, without change, by calling 1-800-999-0015, and can also be found on the SEC’s website at http://www.sec.gov. Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available, without change, by calling 1-800-999-0015, and can also be found on the SEC’s website at http://www.sec.gov. 11 Item 2.Code of Ethics. Not Applicable Item 3.Audit Committee Financial Expert. Not Applicable Item 4.Principal Accountant Fees and Services. Not Applicable Item 5.Audit Committee of Listed Registrants. Not Applicable Item 6.Schedule of Investments. Schedule appears as part of the report to stockholders filed in response to Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable Item 8.Portfolio Managers of Closed-End Management Investment Companies. Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers There were no purchases of shares of registrant's equity securities by or on behalf of the Registrant or any "affiliated purchaser," as defined in Rule 10b-18(a)(3) under the Securities Exchange Act of 1934, as amended. Item 10. Submission of Matters to a Vote of Security Holders. Since last disclosed, there have been no material changes to Registrant’s procedures by which stockholders may recommend nominees to the Board of Directors. Item 11.Controls and Procedures. (a)Registrant's principal executive and principal financial officers conclude that registrant's disclosure controls and procedures, as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”), are effective based on their evaluation within the last 90 days of those controls and procedures as required by Rule 30a-3(b) under the Act and Rules 13a-15(b) under the Securities Exchange Act of 1934. (b)There has been no change in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) during Registrant’s fiscal quarter ended March 31, 2006 that has materially affected, or is reasonably likely to materially affect, Registrant’s internal control over financial reporting. Item 12.Exhibits. (a)(2)(i) Certification of principal executive officer (a)(2)(ii) Certification of principal financial officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Engex, Inc. By /s/ J. Morton Davis J. Morton Davis DateMay 31, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ J. Morton Davis J. Morton Davis, President DateMay 31, 2007 By /s / Gilbert Jackson Gilbert Jackson, Treasurer DateMay 31, 2007 Exhibit (a)(1) I, J. Morton Davis, certify that: 1.I have reviewed this report on Form N-CSR of Engex, Inc. (the "registrant"); 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report; 4.The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c)Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d)Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5.The registrant's other certifying officer and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. May 31, 2007 /s/ J. Morton Davis J. Morton Davis President Exhibit (a)(2) I, Gilbert Jackson, certify that: 1.I have reviewed this report on Form N-CSR of Engex, Inc. (the "registrant"); 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report; 4.The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c)Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d)Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5.The registrant's other certifying officer and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. May 31, 2007 /s/ Gilbert Jackson Gilbert Jackson Treasurer Certification Required By Section 906 of the Sarbanes-Oxley Act (Not an exhibit of Form N-CSR) This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. ss. 1350, and accompanies the report on Form N-CSR for the period ended March 31, 2007 of Engex, Inc. (the "Registrant"). I, Gilbert Jackson, the Principal Financial Officer of the Registrant, certify that, to the best of my knowledge: 1.the Form N-CSR fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 ( 15 U.S.C. 78m(a) or 78o(d); and 2.the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. May 31, 2007 /s/ Gilbert Jacoson Gilbert Jackson Treasurer A signed original of this written statement required by Section 906 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request. Certification Required By Section 906 of the Sarbanes-Oxley Act (Not an exhibit of Form N-CSR) This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. ss. 1350, and accompanies the report on Form N-CSR for the period ended March 31, 2007 of Engex, Inc. (the "Registrant"). I, J. Morton Davis, the Principal Executive Officer of the Registrant, certify that, to the best of my knowledge: 1.the Form N-CSR fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 ( 15 U.S.C. 78m(a) or 78o(d); and 2.the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. May 31, 2007 /s/ J. Morton Davis J. Morton Davis President A signed original of this written statement required by Section 906 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request.
